       Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 1 of 13


UNITED STATES DISTRICT COURT
SOUT HE RN DISTRICT OF NEW YORK
                                  - X

UNITED STATES OF AMERICA

     - v. -                                SEALED INDICTMENT

APOCALYPSE BELLA ,                         21 Cr .
   a/k/a " Dias Yumba ,"

MACKENZY TOUSSAINT ,
   a/k/a " Mack ," and

AMOS MUNDENDI ,
   a/k/a " Mos ,"
   a/k/a "El Ashile Mundi ,"

                    Defendants.

- - - - - - - - - - - - - -          X

                             COUNT ONE
           (Conspiracy to Commit Major Fraud Against and
                    Defraud the United States)

     The Grand Jury charges :

                         OVERVIEW OF FRAUDULENT SCHEME

     1.    From at least in or about March 2020 to the present ,

APOCALYPSE BELLA , a/k/a " Dias Yumba ," MACKENZY TOUSSAINT, a/k/a

" Mack ," and AMOS MUNDEND I, a/k/a "Mos," a/k/a "El Ashile Mundi ,"

the defendants , were involved in an extensive scheme to prepare

and submit fraudulent applications to the Small Business

Administration (" SBA" ) and to at least one company which

processes PPP loan applications ("PPP Loan Company- 1 " ) , in order

to obtain at least approximately $14 million in government -

guaranteed loans for various companies through the SBA ' s
           Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 2 of 13


Paycheck Protection Program (" PPP " ) , designed to provide

financial relief to qualifying companies during the novel

coronav i rus/COVID - 19 pandemic.      This scheme resulted in the

approval of fraudulently procured loans for two companies

(" Company- 1 " and " Company- 2 " ) , both located in the Southern

District of New York , totaling approximately $4 million , and the

distribution of the proceeds of these fraudulently obtained

funds to a series of bank accounts located in the United States

and elsewhere , including bank accounts controlled by TOUSSAINT

and BELLA .

      2.       APOCALYPSE BELLA , a/k/a "Dias Yumba ," MACKENZY

TOUSSA I NT , a/k/a " Mack ," and AMOS MUNDENDI , a/k/a " Mos ," a/k/a

"El Ashile Mundi ," the defendants , devised and executed this

fraudulent scheme by conspiring wi th indiv i dua l s       (the " Straw

Applicants " ) , who own , operate or otherwise are aff i liated with

businesses (the " Straw Companies " ) , such as Company- 1 and

Company- 2 .     BELLA , TOUSSAINT , MUNDENDI , and other co -

conspirators supervised and coordinated the submission of

fraudulent PPP l oan app li cations for the Straw Compan i es , and in

some cases , completed and/or submitted the fraudulent

applications themselves .

      3.       The PPP loan applications for Company- 1 and Company- 2

(" Company-1 PPP Loan Application " and " Company-2 PPP Loan

Application " ) were false , designed to maximize proceeds to the



                                       2
          Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 3 of 13


fraud scheme .     Specifically, applications for both Company-1 and

Company- 2 contained material differences from loan applications

submitted f or both companies for the Economic Injury Disaster

Loan ("EIDL" ) program just months earlier.          For instance, the

Company-1 PPP Loan Application represented that Company-1 had

over 100 employees.       However , an earlier EIDL loan application

for Company-1 dated on or about March 30 , 2020 , represented that

Company-1 had only four employees.         And the Company-2 PPP Loan

Application was strikingly similar to that of Company- 1, in

terms of the number of employees and the size of its payroll ,

although a previously submitted EIDL loan application for

Company- 2 also claimed that Compa ny- 2 had many fewer employees.

Moreover , the Company-1 and Company- 2 PPP Loan Applications both

contained false information about the number of employees, size

of payroll , and other financial inf ormat ion relating to Company-

1 and Company-2.      These false representations appear to be

designed to result in the procurement of PPP loans just shy of

$2 million for each company , the largest PPP loan that was

allowed by PPP Loan Company- 1 at the time that the Company- 1 and

Company-2 PPP Loan Applications were submitted .

     4.      In ear ly July 2020, the PPP loan applications for both

Company- 1 and Company- 2 were approved, resulting in the

disbursement of nearly $4 million total in fraudulently procured

loans to the defendants.



                                       3
          Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 4 of 13


     5.      Between July and August 2020 , there were significant

disbursements from the Company- 1 Bank Account that did not

appear to meet the requirements for the use of PPP funds ,

including large transfers of funds abroad , the movement of funds

to an investment management company , and the payment of

approximately $729 , 550 in funds to a bank account which is

controlled by APOCALYPSE BELLA , a/k/a " Dias Yumba ," the

defendant , and approximately $138 , 000 to a bank account which is

controlled by MACKENZY TOUSSAINT , a/k/a " Mack ," the defendant.

     6.      Starting in or about February 2021 , AMOS MUNDENDI ,

a/k/a " Mos ," a/k/a " El Ashile Mundi , " the defendant , began to

facilitate the process of fraudulently applying for a second

round of PPP loans , including for Company- 1 and Company- 2 .            This

resulted in a second fraudulent PPP Loan Application being

prepared and submitted in the name of Company- 1 requesting an

additional $2 million in PPP funds.         Those funds have not yet

been disbursed .

                          Statutory Allegations

     7.      From at l east in or about March 2020 to the present ,

in the Southern District of New York and elsewhere , APOCALYPSE

BELLA, a/k/a " Dias Yumba ," MACKENZY TOUSSAINT , a/k/a "Mack ," and

AMOS MUNDENDI , a/k/a "Mos , " a/k/a "El Ashile Mundi ," the

defendants , together with others known and unknown , willfully

and knowingly combined , conspired , confederated , and agreed



                                       4
          Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 5 of 13


together and with each other to commit an offense against the

United States and to defraud the United States and an agency

thereof , to wit , the SBA , in violation of Title 18 , United

States Code , Sect i ons 1031 and 2 .

     8.      It was a part and an object of the conspiracy that

APOCALYPSE BELLA , a/k/a " Dias Yumba ," MACKENZY TOUSSAINT , a/k/a

"Mack," and AMOS MUNDENDI , a/k/a "Mos ," a/k/a " El Ashile Mundi,"

the defendants , together with others known and unknown ,

willful l y and knowingly would and did execute and attempt to

execute , a scheme and artifice with t he intent to defraud the

United States, and to obtain money and property by means of

false and fraudulent pretenses , representations , and promises ,

in a grant , contract , subcontract , subsidy, loan, guarantee ,

insurance , and other form of Federal assistance , including

through an economic stimulus, recovery and rescue plan provided

by the Government , the value of which was $1,000 , 000 and more ,

to wit, BELLA, TOUSSAINT , and MUNDENDI engaged in a scheme to

obtain at lea st approximately $14 million in Government -

guaranteed loans for various companies , including Company-1 and

Company-2, by means of false and fraudulent pretenses ,

representations , and documents , through the PPP of the SBA ,

designed to provide relief to small businesses during the novel

coronavirus/COVID-1 9 pandemic .




                                       5
          Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 6 of 13


     9.      It was a further part and an object of the conspiracy

that APOCALYPSE BELLA , a/k/a " Dias Yumba ," MACKENZY TOUSSAINT ,

a/k/a " Mack ," and AMOS MUNDENDI , a/k/a " Mos ," a/k/a "E l Ash i le

Mundi ," the defendants , together with others known and unknown ,

willfully and knowingly would and did defraud the United States ,

and an agency thereof , to wit , BELLA , TOUSSAINT , and MUNDENDI

engaged in a scheme to obtain at least approximately $ 1 4 million

in Government - guaranteed loans for various companies , including

Company- 1 and Company- 2 , by means of false and fraudulent

pretenses , representations , and documents , through the SBA ' s

Payment Protection Program .

                                 Overt Acts

     10 .    In furtherance of the conspiracy and to effect the

illegal objects thereof , APOCALYPSE BELLA , a/k/a " Dias Yumba ,"

MACKENZY TOUSSAINT , a/k/a " Mack ," and AMOS MUNDENDI , a/k/a

" Mos ," a/k/a " El Ashile Mu ndi ," the defendants , and others known

and unknown , committed the following overt acts , among others ,

in the Southern District of New York and elsewhere :

             a.    In or about July 2020 , a co - conspirator not named

herein (" CC - 1 " ) , who was located in the Southern District of New

York and acts as an agent of both Compa n y -1 and Company- 2 ,

caused a total of approximately $729 , 550 in proceeds from

fraudulently procured PPP loans to be transferred to a bank




                                       6
        Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 7 of 13


account controlled by BELLA from a bank account located in the

Southern District of New York .

            b.    In or about August 2020 , CC-1 , who was located in

the Southern District of New York , caused a total of

approximately $138 , 000 in proceeds from fraudulently procured

PPP loans to be transferred to an account controlled by

TOUSSAINT from a bank account located in the Southern District

of New York .

            c.    In or about February 2021 and March 2021 ,

MUNDENDI communicated with CC-1 , who was located in the Southern

District of New York , and caused to be prepared a fraudulent PPP

application for Company- 2 , which was transmitted to CC - 1 .

             (Title 18 , United States Code , Section 371) .

                                COUNT TWO
                 (Major Fraud Against the United States)

     The Grand Jury further charges:

     11 .   The allegations set forth in paragraphs 1 to 6 are

repeated and realleged , and incorporated by reference as if

fully set forth herein .

     12 .   From at least in or about March 2020 to the present ,

in the Southern District of New York and elsewhere , APOCALYPSE

BELLA, a/k/a "Dias Yumba ," MACKENZY TOUSSAINT , a/k/a "Mack , " and

AMOS MUNDENDI, a/k/a "Mos , " a/k/a "El Ashile Mundi ," the

defendants , willfully and knowingly executed , and attempted to

execute , a scheme and artifice with the intent to defraud the


                                     7
        Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 8 of 13


United States , and to obtain money and property by means of

false and fraudulent pretenses , representations , and promises ,

in a grant , contract , subcontract , subsidy , loan , g u arantee ,

insurance , and other form of Federal assistance , including

through an economic stimulus , recovery and rescue plan prov i ded

by the Government , the value of which was $1 , 000 , 000 and more ,

to wit , BELLA , TOUSSAINT , AND MUNDENDI engaged in a scheme to

obtain at least approximately $14 million in Government -

guaranteed loans by means of false and fraudulent pretenses ,

representations , and documents , including for Company- 1 and

Company- 2 , through the PPP .

       (Title 18 , United States Code , Sect i ons 1031 and 2 . )

                                 COUNT THREE
                        (Wire Fraud Conspiracy)

     The Grand Jury further charges :

       13 .   The allegations set forth in paragraphs 1 to 6 are

repeated and realleged , and incorporated by reference as if

fully set forth herein.

       14 .   From at least in or about March 2020 through at least

in or about May 2020 , in the Southern District of New York and

elsewhere , APOCALYPSE BELLA , a/k/a "Dias Yumba ," MACKENZY

TOUSSAINT , a/k/a " Mack ," and AMOS MUNDEND I, a/k/a " Mos ," a/k/a

"El Ashile Mundi ," the defendants , and others known and unknown ,

willfully and knowingly did combine , conspire , confederate , and




                                      8
        Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 9 of 13


agree toge t her and with each other to commit wire fraud , in

violation of Title 18 , United States Code , Section 1343 .

       15 .   I t was a part a n d an object of the conspiracy that

APOCALYPSE BELLA , a/k/a " Dias Yumba ," MACKENZY TOUSSAINT , a/k/a

" Mack ," and AMOS MUNDENDI , a/k/a " Mos ," a/k/a " El Ashile Mundi ,"

the defendants , and others known and unknown , willfully and

knowingly , having devised and intending to devise a scheme and

artifice to defraud , and for obta i ning money and property by

means of false and fraudulent pretenses , representations , and

promises , transmi tted and caused to be transmitted by means of

wire , radio ,· and television communication in interstate and

foreign commerce , writings , signs , signals , pictures , and

sounds , for the purpose of executing such scheme and artifice ,

to wit , BELLA , TOUSSAINT , AND MUNDENDI engaged in a scheme to

obtain at least approximately $14 million in Government-

guaranteed loans by means of false and fraudulent pretenses ,

representations , and documents , including Company- 1 and Company-

2 , through the PPP , including the online submission of PPP loan

applications transmitted from the Southern District of New York .

       (Title 18 , United States Code , Sections 1349 and 2 . )




                                     9
       Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 10 of 13



                               COUNT FOUR
                               (Wire Fraud)

     The Grand Jury further charges :

     16 .   The allegations set forth in paragraphs 1 to 6 are

repeated and realleged , and incorporated by reference as if

fully set forth herein .

     17 .   From at least in or about March 2020 to the present ,

in the Southern District of New York and elsewhere , APOCALYPSE

BELLA , a/k/a "Dias Yumba ," MACKENZY TOUSSAINT , a/k/a " Mack ," and

AMOS MUNDENDI , a/k/a " Mos ," a/k/a "El Ashile Mundi ," the

defendants , willfully and knowingly , having devised and

intending to devise a scheme and artifice to defraud , and for

obtaining money and property by means of false and fraudulent

pretenses , representations , and promises , transmitted and caused

to be transmitted by means of wire , radio , and television

communication in interstate and - foreign commerce , writings ,

signs , signals , pictures , and sounds, for the purpose of

executing such scheme and artifice , to wit, BELLA , TOUSSAINT ,

AND MUNDENDI engaged in a scheme to obtain at least

approximately $14 million in Government - guaranteed loans by

means of false and fraudulent pretenses , representations , and

documents , including for Company- 1 and Company-2 , through the

PPP , for which fraudulent PPP loan applications were accessed

online from the Southern District of New York .



                                    10
          Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 11 of 13


          (Title 18 , United States Code , Sections 1343 and 2.)

                           FORFEITURE ALLEGATIONS

      18 .    As the result of committing the offenses charged in

Counts Three and Four of this Indictment , APOCALYPSE BELLA ,

a/k/a "Dias Yumba ," MACKENZY TOUSSAINT , a/k/a " Mack ," and AMOS

MUNDENDI , a/k/a " Mos ," a/k/a " El Ashile Mundi ," the defendants,

shall forfeit to the United States , pursuant to Title 18 , United

States Code , Section 981 (a) (1) (C) and Title 28 United States

Code , Section 2461(c) , any and all property , real and personal ,

that constitutes , or is derived from , proceeds traceable to the

commiss i on of said offenses , including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offenses .

                        Substitute Assets Provision

          19 . If any of the above - described forfeitable property , as

a result of any act or omission of the defendants :

              a.   cannot be located upon the exercise of due

diligence ;

              b.   has been transferred or sold to , or deposited

with , a third person ;

              c.   has been placed beyond the jurisdiction of the

Court ;

              d.   has been substantially diminished in value ; or

              e.   has been commingled with other property which

cannot be subdivided without difficulty ;

                                      11
       Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 12 of 13


it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) , and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of any other property

of the defendants up to the value of the forfeitable property

described above .

            (Title 18 , United States Code , Section 981 ;
          Title 21 , United States Code , Section 853 ; and
           Title 28 , United States Code , Section 2461 . )




                                                  RAUSS   ffe l
                                                 tates Attorney




                                    12
Case 1:21-cr-00247-PAE Document 3 Filed 04/14/21 Page 13 of 13




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK


                  UNITED STATES OF AMERICA

                                    v.

   APOCALYPSE BELLA, a/k/a "Dias Yumba,"
   MACKENZY TOUSSAINT , a/k/a "Mack," and
   AMOS MUNDENDI, a/k/a "Mos , " a/k/a "El Ashile
   Mundi,"
                                Defendants .


                           SEALED INDICTMENT

                                  21 Cr .

     ( 18 U. S . C.   §§    3 71 , 10 31 , 13 4 3 , 13 4 9 and 2 . )

                          AUDREY STRAUSS
                      United States Attorney

                              A TRUE BILL




                      LA)o r (of\+       s
                      )-w~cr"' Gflv                  i//1y/,z/
                                              rJ(_
